JUSTICE MILLER, dissenting: I do not agree with the majority’s conclusion that section 16 — 1(a)(5) of the Criminal Code of 1961 is unconstitutional. (Ill. Rev. Stat. 1989, ch. 38, par. 16— 1(a)(5).) In reaching this result, the court relies mainly on People v. Wick (1985), 107 Ill. 2d 62, and ignores two more recent decisions, People v. Tolliver (1992), 147 Ill. 2d 397, and People v. Gean (1991), 143 Ill. 2d 281, that have considerably reduced, if they have not eliminated, Wick’s precedential value. I would follow Tolliver and Gean and uphold the statute challenged here. Both Tolliver and Gean involved section 4 — 104(a)(2) of the Illinois Vehicle Code, which proscribes the possession of a motor vehicle title without complete assignment. (Ill. Rev. Stat. 1989, ch. 951h, par. 4 — 104(a)(2).) The statute did not specify a mental state or require that the possession of the title be with a criminal purpose, yet in both cases the court held that the statute was constitutional. The court did so in Gean by interpreting the provision as requiring a mental state of knowledge, and in Tolliver by requiring that the mental state "include that the accused individual possessed the incomplete title with a criminal knowledge, in other words, knowledge plus criminal purpose.” Tolliver, 147 Ill. 2d at 403. I do not see why the same result cannot be reached in this case. The mental state for all forms of theft, including the one at issue here, is knowledge (Ill. Rev. Stat. 1989, ch. 38, par. 16 — 1(a) ("A person commits theft when he knowingly ***”)); consistent with Tolliver, that mental state could simply be modified to include the further requirement that a criminal purpose accompany it. This was clearly the legislature’s intent in enacting the present statute, which was designed to provide law enforcement officers with an additional tool for breaking up fencing operations. The legislature believed that subsections (A), (B) and (C) of the theft statute, which set forth three alternative criminal purposes for the offense, would apply to the new measure as well. As one of the sponsors of the legislation stated, in explaining why the new provision would not apply to innocent conduct, "My understanding of the theft statute[,] Representatively,] is that, that you must obtain or exert that control with the intent to fervently [sic] deprive the owner of the use or benefit of that property.” (85th Ill. Gen. Assem., House Debates, June 15, 1988, at 24.) Notwithstanding the error in transcription, it is clear that the legislator was referring to the criminal purposes defined in subsections (A), (B), and (C); each of those provisions contains the requirement that the offender intend to permanently deprive the owner of the use or benefit of the property. Ill. Rev. Stat. 1989, ch. 38, pars. 16 — 1(a)(A), (a)(B), (a)(C). As in Tolliver, the validity of the statute may be sustained by incorporating a criminal purpose into its language. The limiting construction I propose is true to the legislative history of the provision. Moreover, it has the virtué of being consistent with the rule favoring an interpretation that would preserve the statute’s constitutionality over one that would render the provision invalid, when both constructions are possible. (Mulligan v. Joliet Regional Port District (1988), 123 Ill. 2d 303, 312.) "[O]nce the tyranny of literalness is rejected, all relevant considerations for giving a rational content to the words become operative. A restrictive meaning for what appear to be plain words may be indicated by the Act as a whole, by the persuasive gloss of legislative history or by the rule of constitutional adjudication *** that such a restrictive meaning must be given if a broader meaning would generate constitutional doubts.” United States v. Witkovich (1957), 353 U.S. 194, 199, 1 L. Ed. 2d 765, 769, 77 S. Ct. 779, 782. In the present case, there appear to be ample grounds on which a trier of fact could find that the defendant possessed the requisite criminal intent. The defendant was expressly told that the property in question was stolen, and the defendant then purchased it for $20, though it was worth more than $300. This is precisely the type of conduct the legislature intended to proscribe, and to punish, by enacting section 16 — 1(a)(5). The majority’s cramped reading of the statute only frustrates that clear goal. For the reasons stated, I believe that section 16 — 1(a)(5) is constitutional. I would therefore reverse the judgment of the court below and remand the matter for further proceedings.